ORDER

PER CURIAM.
Matthew Carr, David Carr, individually and as guardian ad litem for Matthew Carr, Marcia Carr, Jason Hart, and Patricia Hart appeal the granting of summary judgment in favor of Hartford Casualty Insurance Company (Hartford) in an action brought by Hartford for declaratory judgment. We affirm.
We have reviewed the briefs of the parties and the legal file and find that no error of law appears. As an extended opinion would have no precedential value, we affirm the judgment pursuant to Rule 84.16(b). A memorandum solely for the use of the parties involved has been provided explaining the reasons for our decision.